DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,4,9-13, 17-20 are rejected under 35 U.S.C. 10(a)(1) as being anticipated by SUGANE et al. (SUGANE) 2012/01065. Regarding claim 1, SUGANE discloses an apparatus, comprising: a printed circuit board (PCB) 2 having a via 51,52 that begins on a first surface of the PCB and ends inside the PCB; and a connector 31 to electrically connect the PCB with another apparatus or another portion of the apparatus, wherein the connector includes at least one pin 32 to provide electrical connectivity between the PCB and the connector, wherein the via is to receive the at least one pin in response to an attachment of the connector to the first surface of the PCB, wherein the PCB includes a space inside the PCB that extends from an end of the via inside the PCB to a second surface of the PCB opposite the first surface, to accommodate one or more layers 44,45 for signal routing inside the PCB.
Regarding claim 12, SUGANE discloses an apparatus, comprising: a processor 4;a memory 5 coupled with the processor; a printed circuit board (PCB) 2 to receive the processor and memory; and a connector 31 attached to the PCB 2 to electrically connect the PCB with another apparatus or another portion of the apparatus, wherein the connector 31 includes at least wherein the PCB includes: a via 51,52 that begins on a first surface of the PCB and ends inside the PCB, to receive the at least one pin; and a space that extends from an end of the via inside the PCB to a second surface of the PCB opposite the first surface, to accommodate one or more layers for signal routing inside the PCB. 
Regarding claim 18, SUGANE discloses  a method, comprising: disposing a via 51,52 on a first surface of a printed circuit board (PCB) 2, disposing the via including: forming the via to begin on the first surface and to end inside the PCB; and providing a space inside the PCB that extends from an end of the via inside the PCB to a second surface of the PCB opposite the first surface, to accommodate one or more layers 44,45 for signal routing inside the PCB; and attaching a connector 31 to electrically connect the PCB with another apparatus or another portion of the apparatus, wherein the connector includes at least one  pin 32 to provide electrical connectivity between the PCB and the connector, wherein attaching the connector includes inserting the at least one pin into the via at the first surface of the PCB.
Regarding claims 4 and 13, the pin has a length that is less than a length of the via, to provide clearance between an end of the pin and the one or more layers provided for signal routing.
Regarding claim 9, the connector comprises one of: a vertical board-to-board connector, a right angle board-to-board connector, or a wire-to-board connector.
Regarding claim 10, the via comprises a blind via.
Regarding claim 11/1 , 11/ 2, 11/ 3, 11/ 4, 11/ 5, 11/ 6, 11/ 7, 11/ 8, 11/ 9, 11/ 10  the apparatus and another apparatus or another portion of the apparatus comprise a computing device 4.
17/12,17/13, 17/14,17/15, 17/16, the connector comprises a press-fit connector (fig 2), and wherein the apparatus comprises a server [0025].  
Regarding claim 19, further comprising: providing the one or more layers for signal routing in the space inside the PCB.
  Regarding claim 20, the pin has a length that is shorter than a length of the via, to provide clearance between an end of the pin and the one or more layers provided for signal routing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 14 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over SUGANE   in view of Bhatt 5,827,986. Regarding claims 2, 14 and 21, SUGANE  discloses the invention substantially as claimed.   SUGANE  discloses  the PCB can have a thickness of 6mm  or more [0056] (6mm =236mil).  SUGANE  discloses  the invention substantially as claimed.   SUGANE  does not disclose the one or more layers comprise at least ten layers.  However, PCB’s having at least ten layers are well known in the art as evidenced by Bhatt. Bhatt discloses an apparatus comprising a PCB having at least ten layers (see fig.3). it would have been obvious to one of ordinary skill to modify the apparatus of SUGANE by providing the PCB having at least ten layers as taught by Bhatt  to accommodate increasingly complex/extensive wiring requirements.
the connector comprises a press-fit board-to-board connector, wherein the PCB comprises one of: a mid-plane, a backplane, or a mezzanine.

Claims 15  are rejected under 35 U.S.C. 103 as being unpatentable over SUGANE in view of Day, Jr.et al. 8,900,008.   Regarding claim 15, SUGANE discloses the invention substantially as claimed.  SUGANE  discloses the PCB having at least two layers. the PCB has a thickness  of  6mm or more (6mm =236mil).  SUGANE does not disclose between wherein the PCB has a thickness between about 60 mil and 90 mil. However, Day, Jr.et al. discloses that PCB thickness vary from 62-200 mils (col. 1, lines 46-62). It would have been obvious to one of ordinary skill to modify the PCB thickness between about 60 mil and 90 mil  (which is in the range of the standard) as taught by Day, Jr. 
Regarding claim 16, Sugane discloses a mechanical structure  (press-fit portion of pin) coupled with the connector, to attach the connector to the first surface of the PCB [0053].


Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sugane in view of Day, Jr.et al. 8,900,008 and further in view of Muraoka et al. 20120302075. Regarding claims 5 and 22/18, 22/19, 22/20, 22/21, Sugane discloses the invention substantially as claimed except for the PCB having a thickness between about 60 mil and 90 mil and the pin having a length of about 40 mil. Sugane is silent regarding the length of the pin, and discloses the thickness of the board to be 6mm (6mm =236mil).    Muraoka et al. discloses a pin having a length of about 40 mil [ 0046].   Day, Jr. et al. discloses  that PCB thickness may vary from 62-200 mils (col. 1, lines 46-62). It would have been obvious to one of ordinary skill to modify the .   
Regarding claim 6, Sugane discloses the one or more layers comprise at least two layers.
Regarding claims 7 and 23, Sugane discloses a mechanical structure  (press-fit portion of pin) coupled with the connector, to attach the connector to the first surface of the PCB [0053].
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 8, patentability resides, at least in part, in the mechanical structure comprising a housing to house the connector, and a coupling component to attach the housing to the first surface of the PCB, in combination with the other limitations of the base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833